In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
PAUL JUDGE,              *                           No. 14-1113V
                         *                           Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *
                         *                           Filed: October 13, 2015
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                           Stipulation; Hepatitis A vaccine;
                         *                           Hepatitis B vaccine; DTaP; GBS.
             Respondent. *
                         *
**********************

Mindy Roth, Britcher, Leone & Roth LLC, Glen Rock, NJ, for Petitioner;
Camille M. Collett, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On October 13, 2015, the parties filed a joint stipulation concerning the
petition for compensation filed by Paul Judge on November 14, 2014. In his
petition, petitioner alleged that the hepatitis A, hepatitis B, typhoid, and diphtheria-
tetanus-acellur pertussis (“DTaP”) vaccines, which are contained in the Vaccine
Injury Table (the “Table”),2 42 C.F.R. §100.3(a), and which Paul Judge received
on or about June 8, 2012, caused him to develop Guillain-Barre Syndrome (GBS),
with residual effects lasting more than six months. Petitioner represents that there
has been no prior award or settlement of a civil action for damages on his behalf as
a result of his condition.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        2
          Except the typhoid vaccine, which is not covered by the Vaccine Injury Table.
      Respondent denies that any of the vaccines that petitioner received either
caused or significantly aggravated petitioner’s GBS or any other injury or
condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $165,000.00 in the form of a check payable to
        petitioner, Paul Judge. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-1113V according to this decision
and the attached stipulation.3

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2